850 F.2d 1086
William S. SMITH, Jr., and Marion R. Smith, Plaintiffs-Appellants,v.COOPER/T. SMITH CORPORATION, et al., Defendants-Appellees.
No. 87-3247.
United States Court of Appeals,Fifth Circuit.
Aug. 1, 1988.

Stone, Pigman, Walther, Wittmann & Hutchinson, Gregory F. Gambel, Karen L. Sonnier, New Orleans, La., William H. Jeffress, Jr., J.R. Caldwell, Jr., Mary L. Lyons, Miller, Cassidy, Larroca & Lewin, Washington, D.C., for plaintiffs-appellants.
Harry A. Rosenberg, Phelps, Dunbar, Marks, Claverie & Sims, New Orleans, La., Armbrecht, Jackson, Demouy, Crowe, Holmes & Reeves, Norman E. Waldrop, Jr., Mobile, Ala., for Cooper/T. Smith Corp.
John M. McCollam, Ewell E. Eagan, Gordon, Arata, McCollam & Duplantis, New Orleans, La., Bernard J. Rothbaum, Jr., James P. Linn, Linn & Helms, Oklahoma City, Okl., for Moffett, Amato & Merrigan.
Harvey C. Koch, Howard Marks, New Orleans, La., for James E. Smith, Sr.
Appeal from the United States District Court for the Eastern District of Louisiana;  Henry A. Mentz, Jr., Judge.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion June 7, 1988, 5 Cir., 1988, 846 F.2d 325)
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, KING, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, and SMITH, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.